           Case 8:21-cv-01250 Document 1 Filed 07/23/21 Page 1 of 21 Page ID #:1



 1   SEYFARTH SHAW LLP
     Jonathan L. Brophy (SBN 245223)
 2   Email: jbrophy@seyfarth.com
     Michelle Zakarian (SBN 327628)
 3   Email: mzakarian@seyfarth.com
     2029 Century Park East, Suite 3500
 4   Los Angeles, California 90067-3021
     Telephone: (310) 277-7200
 5   Facsimile: (310) 201-5219
 6   Attorneys for Defendants
     TJX COMPANIES, INC.,
 7   MARSHALLS OF CA, LLC, and
     MUHAMMAD TALUKDER
 8
 9
10                                UNITED STATES DISTRICT COURT
11                           CENTRAL DISTRICT OF CALIFORNIA
12
13   DELFINA ALGER, an individual,,                             8:21-cv-1250
                                                      Case No. ____________________
14                   Plaintiff,                       DEFENDANTS’ NOTICE OF
                                                      REMOVAL OF CIVIL ACTION TO
15            v.                                      UNITED STATES DISTRICT
                                                      COURT
16   THE TJX COMPANIES, INC., a
     Massachusetts corporation dba Marshalls          [Filed Concurrently With Declaration Of
17   [fictitiously named as DOE 1];                   Joan Meltzer In Support; Declaration Of
     MARSHALLS OF CA, LLC, a Virginia                 W. Alex Koch In Support; Declaration Of
18   limited liability company; MUHAMMAD              Jonathan L. Brophy In Support;
     TALUKDER, an individual [fictitiously            Corporate Disclosure Statement; Notice
19   named as DOE 2]; and DOES 3-50,                  Of Interested Parties; Civil Cover Sheet;
                                                      and Proof of Service]
20                   Defendants.
                                                      [Removed from Orange County Superior
21                                                    Court, Case No. 30-2021-01201447-CU-
                                                      OE-CJC]
22
                                                      Date Action Filed:    May 14, 2021
23                                                    FAC Filed:            June 4, 2021
                                                      Trial Date:           None Set
24
25
26
27
28

                                    DEFENDANTS’ NOTICE OF REMOVAL
     72502426v.5
           Case 8:21-cv-01250 Document 1 Filed 07/23/21 Page 2 of 21 Page ID #:2



 1            TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
 2   DISTRICT OF CALIFORNIA AND TO PLAINTIFF DELFINA ALGER AND HER
 3   COUNSEL OF RECORD:
 4            PLEASE TAKE NOTICE that Defendants Marshalls of CA, LLC, The TJX
 5   Companies, Inc., and Muhammad Talukder (collectively, “Defendants”) hereby file this
 6   notice of removal pursuant to 28 U.S.C. sections 1332, and 1441(a) and (b), based on
 7   diversity of citizenship jurisdiction, in order to remove the above-captioned action from
 8   the Superior Court for the County of Orange to the United States District Court for the
 9   Central District of California, and state that the removal is proper for the following
10   reasons:
11   I.       BACKGROUND
12            1.   On May 14, 2021, Plaintiff Delfina Alger, (“Plaintiff”) filed a Complaint in
13   the Superior Court of California for the County of Orange, entitled “DELFINA ALGER,
14   an individual Plaintiff, vs. THE TJX COMPANIES, INC., dba Marshalls, a Massachusetts
15   limited liability company; MARSHALLS OF CA, LLC, a Virginia limited liability
16   company; AND DOES 1-50, Defendants,” Case No. 30-2021-01201447-CU-OE-CJC
17   (“Complaint”). A true and correct copy of the Complaint is attached hereto as Exhibit A.
18            2.   In the Complaint, Plaintiff asserts four causes of action against Defendants
19   The TJX Companies, Inc. (“TJX”) and Defendant Marshalls of CA, LLC (“Marshalls”)
20   for: (1) “Gender Discrimination (FEHA)”; (2) “Failure to Take all Reasonable Steps to
21   Prevent Discrimination”; (3) “Retaliation [Gov’t Code 12940(h)]”; and (4) “Retaliation
22   [Labor Code §1102.5].”
23            3.   Defendants were never served with Plaintiff’s May 14, 2021, Complaint.
24            4.   On June 4, 2021, Plaintiff filed a First Amended Complaint (“FAC”). The
25   First Amended Complaint added an individual Defendant, Muhammad Talukder
26   (“Talukder”), and asserts five causes of action against Defendants Talukder, TJX and
27   Marshalls for: (1) “Gender Discrimination (FEHA)”; (2) “Gender Harassment (FEHA)”;
28
                                                  2
                                  DEFENDANTS’ NOTICE OF REMOVAL
     72502426v.5
           Case 8:21-cv-01250 Document 1 Filed 07/23/21 Page 3 of 21 Page ID #:3



 1   (3)“Failure to Take all Reasonable Steps to Prevent Discrimination”; (4) “Retaliation
 2   [Gov’t Code 12940(h)]”; and (5) “Retaliation [Labor Code §1102.5].”
 3            5.    On June 24, 2021, Marshalls’ registered agent for service of process in
 4   Virginia received, via process server, the Summons, First Amended Complaint, Civil
 5   Case Cover Sheet, Plaintiff’s Peremptory Challenge and Declaration In Support Of
 6   Motion Re Disqualification of Judge (C.C.P. 170.6), and Alternate Dispute Resolution
 7   Information Package. A true and correct copy of the packet received by Marshalls,
 8   including the FAC, is attached hereto as Exhibit B.
 9            6.    TJX has not been served, but consents to the filing of this Notice of
10   Removal.
11            7.    Plaintiff has not yet served Talukder.
12            8.    On July 22, 2021, Defendants timely filed their Answer to Plaintiff’s First
13   Amended Complaint in Orange County Superior Court. A true and correct copy of
14   Defendants’ Answer to Plaintiff’s FAC is attached hereto as Exhibit C.
15            9.    Defendants have not filed or received any other pleadings or papers, other
16   than the pleadings described as Exhibits A through C, in this action prior to this Notice
17   of Removal. (Declaration of Jonathan L. Brophy (“Brophy Decl.”), ¶ 2.)
18            10.   As discussed in greater detail below, TJX is a citizen of Delaware and
19   Massachusetts and Marshalls is also a citizen of Delaware and Massachusetts. Plaintiff
20   also names Talukder as a Defendant, but Talukder is a “sham” defendant, such that for
21   purposes of diversity of citizenship jurisdiction, he can be disregarded.
22            11.   All Defendants –TJX, Marshalls and Talukder – consent to this removal.
23   II.      TIMELINESS OF REMOVAL
24            12.   The time for filing a Notice of Removal does not begin to run until a party
25   has been formally served with the summons and complaint under the applicable state
26   law “setting forth the claim for relief upon which such action or proceeding is based” or,
27   if the case stated by the initial pleading is not removable, after receipt of any “other
28   paper from which it may be first ascertained that the case is one which is or has become
                                                   3
                                    DEFENDANTS’ NOTICE OF REMOVAL
     72502426v.5
            Case 8:21-cv-01250 Document 1 Filed 07/23/21 Page 4 of 21 Page ID #:4



 1   removable.” 28 U.S.C. §§ 1446; Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc.,
 2   526 U.S. 344, 347-48 (1999) (holding that “a named defendant’s time to remove is
 3   triggered by simultaneous service of the summons and complaint”); Kenny v. Wal-Mart
 4   Stores, Inc., 881 F.3d 786, 791 (9th Cir., Feb. 1, 2018) (“We have also emphasized that
 5   ‘a defendant does not have a duty of inquiry if the initial pleading or other document is
 6   ‘indeterminate’ with respect to removability.’ Roth v. CHA Hollywood Med. Ctr., L.P.,
 7   720 F.3d 1121, 1125 (9th Cir. 2013) (citing Harris v. Bankers Life & Cas. Co., 425 F.3d
 8   689, 693-94 (9th Cir. 2005)). Accordingly, ‘even if a defendant could have discovered
 9   grounds for removability through investigation, it does not lose the right to remove
10   because it did not conduct such an investigation and then file a notice of removal within
11   thirty days of receiving the indeterminate document.’”).
12            13.   The service of process which triggers the 30-day period to remove is governed
13   by state law. City of Clarksdale v. BellSouth Telecomms., Inc., 428 F.3d 206, 210 (5th Cir.
14   2005) (“Although federal law requires the defendant to file a removal motion within thirty
15   days of service, the term ‘service of process’ is defined by state law.”).
16            14.   This Notice of Removal is timely, as it is filed within thirty (30) days of
17   service of service of the Summons and FAC on June 24, 2021. 28 U.S.C. § 1446(b); Cal.
18   Civ. Proc. Code § 415.10 (“A summons may be served by personal delivery of a copy of
19   the summons and of the complaint to the person to be served. Service of a summons in
20   this manner is deemed complete at the time of such delivery”).
21            15.   Written notice of the filing of this Notice of Removal is being delivered to
22   Plaintiff through her counsel of record. A copy of the Notice of Removal will be filed
23   with the Clerk of the Superior Court of the State of California for the County of Orange.
24   III.     JURISDICTION BASED ON DIVERSITY OF CITIZENSHIP
25            16.   The Court has original jurisdiction of this action under 28 U.S.C. section
26   1332(a)(1). As set forth below, this action is removable pursuant to the provisions of 28
27   U.S.C. section 1441(a) as the amount in controversy is in excess of $75,000, exclusive of
28   interest and costs, and is between citizens of different states.
                                                   4
                                    DEFENDANTS’ NOTICE OF REMOVAL
     72502426v.5
           Case 8:21-cv-01250 Document 1 Filed 07/23/21 Page 5 of 21 Page ID #:5



 1            A.    Plaintiff Is A Citizen Of California
 2            17.   For diversity purposes, a person is a “citizen” of the state in which he or
 3   she is domiciled. Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir.
 4   1983). A person’s domicile is the place he or she resides with the intent to remain
 5   indefinitely. Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001).
 6   Residence is prima facie evidence of domicile. State Farm Mut. Auto Ins. Co. v. Dyer,
 7   19 F.3d 514, 520 (10th Cir. 1994) (holding that “the place of residence is prima facie
 8   [evidence of] domicile”).
 9            18.   Plaintiff is and, at all times since the commencement of this action has
10   been, a resident and citizen of the State of California. The Complaint alleges that,
11   “Plaintiff is a current employee of Defendants and is a resident and citizen of the State
12   of California.” (See Ex. B, FAC, ¶ 2.)
13            19.   In addition, Defendants’ review of Plaintiff’s personnel file and public
14   records reveals that Plaintiff resides in California. (See Brophy Decl., ¶3, Ex. D;
15   Declaration of W. Alex Koch (“Koch Decl.”), ¶ 5.) Furthermore, the First Amended
16   Complaint alleges Plaintiff works in California. (See Ex. B, FAC, ¶2-3).
17            20.   Plaintiff, therefore, is, and at all times since the commencement of this
18   action has been, a resident and citizen of the State of California.
19            B.    Defendant The TJX Companies, Inc. Is Not A Citizen of California
20            21.   TJX is now, and was at the time of the filing of this action, a citizen of a
21   State other than California within the meaning of 28 U.S.C. section 1332(c)(1). For
22   diversity purposes, “a corporation is a citizen of (1) the state under whose laws it is
23   organized or incorporated; and (2) the state of its ‘principal place of business.’” Davis
24   v. HSBC Bank Nevada, N.A., 557 F.3d 1026, 1028 (9th Cir. 2009) (citing 28 U.S.C.
25   1332(c)(1)).
26            22.   The United States Supreme Court in The Hertz Corp. v. Friend, 130 S. Ct.
27   1181, 1192 (2010), held that a corporate entity’s “principal place of business” for
28   determining its citizenship is its “nerve center”:
                                                    5
                                    DEFENDANTS’ NOTICE OF REMOVAL
     72502426v.5
           Case 8:21-cv-01250 Document 1 Filed 07/23/21 Page 6 of 21 Page ID #:6



 1            We conclude that “principal place of business” is best read as referring to the
 2            place where a corporation’s officers direct, control, and coordinate the
              corporation’s activities. It is the place that Courts of Appeals have called the
 3            corporation’s “nerve center.” And in practice it should normally be the
 4            place where the corporation maintains its headquarters -- provided that
              the headquarters is the actual center of direction, control, and
 5            coordination, i.e., the “nerve center” . . . The Hertz Corp., 130 S. Ct. at
 6            1192 (emphasis added).

 7            23.   TJX is now, and ever since this action commenced has been, incorporated

 8   under the laws of the State of Delaware. (Declaration of Joan Meltzer (“Meltzer Decl.”),

 9   ¶ 5.) Further, as shown below, TJX’s principal place of business is, and has been at all

10   times since this action commenced, located in the State of Massachusetts. (Id. at ¶ 6.)

11            24.   Pursuant to Davis, 557 F.3d at 1029 and The Hertz Corp., 130 S. Ct. at 1192,

12   TJX’s principal place of business is Massachusetts because its “nerve center” is located

13   in that state. TJX’s corporate headquarters are located in Framingham, Massachusetts

14   where TJX’s high level officers direct, control, and coordinate its activities. (Meltzer

15   Decl., ¶ 6.) TJX’s high level corporate officers maintain offices in Framingham,

16   Massachusetts, and many of TJX’s corporate level functions are performed in the

17   Framingham, Massachusetts offices. (Id.) Additionally, many of TJX’s executive and

18   administrative functions, including corporate finance and accounting, are directed from

19   the Framingham, Massachusetts offices. (Id.)

20            25.   Therefore, for purposes of diversity of citizenship, TJX is, and has been at

21   all times since this action commenced, a citizen of the State of Delaware and

22   Massachusetts and diversity exists between Plaintiff and TJX. 28 U.S.C. 1332(c)(1).

23            C.    Defendant Marshalls of CA, LLC, Is Not A Citizen Of California
24            26.   Marshalls is now and, at all times since the commencement of this action

25   has been, a citizen of a State other than California within the meaning of 28 U.S.C.

26   section 1332(c)(1). See Davis, 557 F.3d at 1028 (citing 28 U.S.C. 1332(c)(1)); The

27   Hertz Corp., 559 U.S. at 92-93.

28
                                                    6
                                    DEFENDANTS’ NOTICE OF REMOVAL
     72502426v.5
           Case 8:21-cv-01250 Document 1 Filed 07/23/21 Page 7 of 21 Page ID #:7



 1            27.   “A [ ] partnership or a corporation is a citizen of (1) the state under whose
 2   laws it is organized or incorporated; and (2) the state of its ‘principal place of business.’”
 3   Davis v. HSBC Bank Nevada, N.A., 557 F.3d 1026, 1028 (9th Cir. 2009) (citing 28 U.S.C.
 4   § 1332(c)(1)).
 5            28.   Moreover, unincorporated associations such as limited liability companies
 6   and partnerships are also treated as “a citizen of every state of which its owners/members
 7   are citizens.” Johnson, 437 F.3d at 899; see also Grupo Dataflux v. Atlas Global Grp.,
 8   LP, 541 US 567, 569 (2004) (same); Carden v. Arkoma Assocs., 494 US 185, 195, 110
 9   S.Ct. 1015, 1021 (1990) (same).
10            29.   In this case, Marshalls is now, and ever since this action commenced has
11   been, a limited liability company, organized under the laws of the State of Virginia.
12   (Meltzer Decl., ¶ 7.) Marshalls’ principal place of business is in Massachusetts because
13   it is where its headquarters is located and where its high level officers direct, control and
14   coordinate its activities. (Id. at ¶ 8.) Additionally, the majority of Marshalls’ executive
15   and administrative functions are performed in or directed from the Framingham,
16   Massachusetts office, including corporate finance, accounting, purchasing, marketing
17   and information systems. (Id.)
18            30.   Even if this Court were to consider the citizenship of Marshalls’ members,
19   it is still not a citizen of California because, as discussed below, none of its members
20   and sub-members—(1) NBC Operating, LP, and (2) NBC Trust—are a citizen of the
21   State of California. Thus, there is diversity between Plaintiff and Marshalls.
22                  1.    NBC Operating, LP, Is Not A Citizen Of California
23            31.   At all times since Plaintiff commenced this lawsuit, Marshalls’ sole
24   member has been NBC Operating, LP, and it owns 100% of Marshalls. (Meltzer Decl. ¶
25   9.)
26            32.   NBC Operating, LP, is a limited partnership that at all relevant times
27   during this litigation was organized under the laws of the State of Delaware with its
28   principal place of business in Massachusetts. (Id. at ¶ 10-11.) NBC Operating, LP’s
                                                   7
                                    DEFENDANTS’ NOTICE OF REMOVAL
     72502426v.5
           Case 8:21-cv-01250 Document 1 Filed 07/23/21 Page 8 of 21 Page ID #:8



 1   principal place of business is in Massachusetts because it is where its headquarters is
 2   located and where its high level officers direct, control and coordinate its activities. (Id.
 3   at ¶ 11.) Additionally, the majority of NBC Operating, LP’s executive and
 4   administrative functions are performed in or directed from the Massachusetts office,
 5   including corporate finance, accounting, purchasing, marketing and information
 6   systems. (Meltzer Decl. ¶ 11.)
 7            33.   Because NBC Operating, LP, is a partnership, the Court may also examine
 8   the citizenship of its members—NBC GP, LLC and NBC Trust—for purposes of
 9   establishing diversity jurisdiction. See V & M Star, LP v. Centimark Corp., 596 F.3d
10   354, 357 (6th Cir. 2010) (When a member of a limited liability company is itself a
11   partnership or association, “the federal court needs to know the citizenship of each ‘sub-
12   member’ as well.”).
13            34.   At all times since Plaintiff commenced this lawsuit, NBC Operating, LP’s
14   general partner has been NBC GP, LLC, a Delaware limited liability company, and its
15   limited partner has been NBC Trust. (Meltzer Decl. ¶ 12.) NBC Trust owns 100% of
16   NBC Operating, LP. (Id.)
17                  2.    NBC GP, LLC Is Not a Citizen Of California
18            35.   NBC GP, LLC is a limited liability company that at all relevant times during
19   this litigation was organized and existing under the laws of the State of Delaware. (Meltzer
20   Decl. ¶ 13.)
21            36.   NBC GP, LLC’s headquarters is located in Framingham, Massachusetts
22   where its high level officers direct, control and coordinate its activities. (Id. at ¶ 14.)
23   Additionally, the majority of NBC GP, LLC’s executive and administrative functions are
24   performed in or directed from the Framingham, Massachusetts offices, including corporate
25   finance, accounting, purchasing, marketing and information systems. (Id.)
26            37.   At all times since Plaintiff commenced this lawsuit, NBC GP, LLC’s sole
27   member has been NBC Trust, and it owns 100% of NBC GP, LLC. (Id. at 15.)
28   ///
                                                  8
                                   DEFENDANTS’ NOTICE OF REMOVAL
     72502426v.5
           Case 8:21-cv-01250 Document 1 Filed 07/23/21 Page 9 of 21 Page ID #:9



 1                  3.    NBC Trust Is Not A Citizen Of California
 2            38.   At all times since Plaintiff commenced this lawsuit, NBC Operating, LP’s
 3   limited partner has been NBC Trust, and it owns 100% of NBC Operating, LP. (Meltzer
 4   Decl. ¶ 12.)
 5            39.   NBC Trust is a citizen for the State of Massachusetts because it is
 6   organized under the laws of the State of Massachusetts. (Meltzer Decl. ¶ 16.) NBC
 7   Trust’s headquarters is located in Framingham, Massachusetts, where its high level
 8   officers direct, control, and coordinate its activities. Additionally, the majority of NBC
 9   Trust’s executive and administrative functions are performed in or directed from the
10   Framingham, Massachusetts offices, including corporate finance, accounting,
11   purchasing, marketing and information systems. (Id. at 17.)
12            D.    Defendant Talukder’s Citizenship Should Be Disregarded Because He Is
                    A Sham Defendant
13
              40.   Defendant Talukder must be disregarded for purposes of diversity because
14
     he is a sham defendant; that is, he cannot be found liable as a matter of law. See, e.g.,
15
     Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001) (holding that
16
     removal based on diversity of citizenship was proper and that district court “correctly
17
     ignored” joinder of a resident defendant after it was shown that plaintiff “could not
18
     possible prevail” on her claim against the resident defendant); Dodson v. Spillada
19
     Maritime Corp., 951 F.2d 40, 42 (5th Cir. 1992) (finding fraudulent joinder of non-
20
     diverse defendants where there was “no possibility that [plaintiff] would be able to
21
     establish a cause of action against them”).
22
              41.   Talukder is a sham defendant because he has been fraudulently named. See
23
     Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998) (“[F]raudulently
24
     joined defendants will not defeat removal on diversity grounds.”), cert. denied, 525 U.S.
25
     963 (1998); McCabe v. Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987) (“If the
26
     plaintiff fails to state a cause of action against a resident defendant, and the failure is
27
     obvious according to the settled rules of the state, the joinder of the resident defendant is
28
                                                   9
                                   DEFENDANTS’ NOTICE OF REMOVAL
     72502426v.5
         Case 8:21-cv-01250 Document 1 Filed 07/23/21 Page 10 of 21 Page ID #:10



 1   fraudulent.”); Lewis v. Time, Inc., 83 F.R.D. 455, 460 (E.D. CAL. 1979), aff’d, 710 F.2d
 2   549 (9th Cir. 1983) (a sham defendant is to be ignored for purposes of removal).
 3            42.   Joinder of a defendant is fraudulent if the defendant cannot be liable to the
 4   plaintiff on any theory alleged in the complaint. Ritchey, 139 F.3d at 1318 (“If the
 5   plaintiff fails to state a cause of action against a resident defendant, and the failure is
 6   obvious according to the settled rules of the state, the joinder of the resident defendant is
 7   fraudulent.”) (quoting McCabe, 811 F.2d at 1339)).
 8            43.   When determining whether a defendant is fraudulently joined, “[t]he court
 9   may pierce the pleadings, consider the entire record, and determine the basis of joinder
10   by any means available.” Lewis, 83 F.R.D. at 455 (“[I]t is well settled that upon
11   allegations of fraudulent joinder . . . federal courts may look beyond the pleadings to
12   determine if the joinder . . . is a sham of fraudulent device to prevent removal.”);
13   McCabe, 811 F.2d at 1339 (a defendant “is entitled to present the facts showing the
14   joinder to be fraudulent”).
15            44.   Plaintiff has fraudulently named Talukder – an individual supervisor – as a
16   defendant as to all causes of action: (1) “Gender Discrimination (FEHA)”; (2) “Gender
17   Harassment (FEHA)”; (3)“Failure to Take all Reasonable Steps to Prevent
18   Discrimination”; (4) “Retaliation [Gov’t Code 12940(h)]”; (5) “Retaliation [Labor Code
19   §1102.5].”
20            45.   The claims against Talukder are not viable as a matter of law for the
21   following reasons: (1) Talukder cannot be held personally liable for Plaintiff’s non-
22   harassment claims as a matter of law; (2) the managerial privilege precludes personal
23   liability on Plaintiff’s non-harassment claims; and (3) the harassment claim fails
24   because Plaintiff cannot establish that the conduct was severe or pervasive.
25   ///
26   ///
27   ///
28   ///
                                                   10
                                    DEFENDANTS’ NOTICE OF REMOVAL
     72502426v.5
         Case 8:21-cv-01250 Document 1 Filed 07/23/21 Page 11 of 21 Page ID #:11



 1                  1.    Talukder Is A Sham Defendant Because He Cannot Be Held
                          Personally Liable For Plaintiff’s Non-Harassment Claims As A
 2                        Matter Of Law
 3            46.   Here, Plaintiff asserts all causes of action against every Defendant.
 4   Nevertheless, Plaintiff also cannot assert a claim against Talukder for the remainder of
 5   her non-harassment claims.
 6            47.   First, Third, and Fourth Causes of Action: As a matter of law, there is no
 7   individual liability for Plaintiff’s Gender Discrimination, Failure to Prevent
 8   Discrimination, and Retaliation in Violation of the FEHA claims because it is well-
 9   established that supervisors cannot be sued individually under FEHA. See Reno v.
10   Baird, 18 Cal. 4th at 643 (holding that “the FEHA, unlike similar federal statutes,
11   allows person to sue and hold liable their employers, but not individuals”). See also
12   Schaffer v. GTE, Inc., 40 F. App’x 552, 557 (9th Cir. 2002) (affirming summary
13   judgment on gender discrimination claim because “supervisors may not be sued
14   individually under FEHA for alleged discriminatory acts” (citing Reno, 18 Cal. 4th
15   640)) and Vernon v. State of California, 116 Cal. 4th 114, 123 (2004) (“The FEHA
16   predicates potential liability for discrimination on the status of the defendant as an
17   ‘employer’”). Because the law does not impose FEHA liability on individual
18   supervisors, Plaintiff’s claims against Talukder for Gender Discrimination, Failure to
19   Prevent Discrimination, and Retaliation in Violation of the FEHA fail as a matter of
20   law.
21            48.   Fifth Cause of Action: As a matter of law, Talukder cannot be held liable
22   for her fifth cause of action for Retaliation in Violation of Labor Code § 1102.5. See
23   Crone v. Tracy Unified Sch. Dist., No. 2:20-CV-01451-JAM-AC, 2020 WL 7182345
24   (E.D. Cal. Dec. 7, 2020) (“Because a claim under 1102.5 cannot be brought against an
25   individual, Plaintiff’s claim against defendant [] fails as a matter of law.”); see also
26   United States v. CardioDx, Inc., No. 15-CV-01339-WHO, WL 2019 WL 2163002 (N.D.
27   Cal. May 17, 2019) (finding no individual liability under Labor Code § 1102.5); Bales
28   v. Cty. of EL Dorado, No. 2:18-CV-01714-JAM-DB, 2018 WL 4558235 (E.D. Cal.
                                                  11
                                   DEFENDANTS’ NOTICE OF REMOVAL
     72502426v.5
         Case 8:21-cv-01250 Document 1 Filed 07/23/21 Page 12 of 21 Page ID #:12



 1   Sept. 20, 2018) (finding no individual liability for individual defendant under Labor
 2   Code § 1102.5).
 3            49.   Accordingly, Talukder is a sham defendant because Plaintiff cannot assert
 4   the remainder of her claims against him. Therefore, for purposes of diversity,
 5   Talukder’s citizenship should be disregarded.
 6                  2.    Talukder Is A Sham Defendant Because Plaintiff’s Harassment
                          Claim Is Based Solely On Personnel Decisions Which Are
 7                        Precluded By The Managerial Privilege
 8            50.   Because Plaintiff’s claims for gender harassment are based solely on
 9   personnel decisions, Talukder, as a matter of law, cannot be liable. As the California
10   Supreme Court held in Reno v. Baird, 18 Cal. 4th 640, 647 (1998), only employers are
11   liable for the personnel management actions of their supervisors:
12          By the inclusion of the “agent” language, the Legislature intended only to
            ensure that employers will be held liable if their supervisory employees take
13          actions later found discriminatory, and that employers cannot avoid the
14          liability by arguing that a supervisor failed to follow instructions or deviated
            from the employer’s policy.
15
     Id. Thus, the Court held that “it is ‘inconceivable’ that the Legislature simultaneously
16
     intended to subject individual non-employers to the burdens of litigating such claims.
17
     To so construe the statute would be ‘incongruous’ and ‘would upset the balance’ struck
18
     by the Legislature.” Id. at 651 (citations omitted). The Court then cautioned that “if
19
     every personnel manager risks losing his or her home, retirement savings, hope of
20
     children’s college education, etc., whenever he or she made a personnel management
21
     decision, management of industrial enterprises and other economic organizations would
22
     be seriously affected.” Id. at 652-653. Moreover, the court in Reno defined harassment,
23
     and specifically excluded from that definition conduct which is part and parcel of a
24
     supervisory employee’s job performance. Id. at 645-46.
25
              51.   Under the doctrine of managerial privilege, individual managers cannot be
26
     held personally liable for tort claims brought by other employees arising from actions
27
     taken within the course and scope of their managerial capacity. McCabe, 811 F.2d at
28
                                                 12
                                   DEFENDANTS’ NOTICE OF REMOVAL
     72502426v.5
         Case 8:21-cv-01250 Document 1 Filed 07/23/21 Page 13 of 21 Page ID #:13



 1   1339 (applying California law, the court held that plaintiff’s tort claims against two
 2   individual managers failed as a matter of law because “[the managers’] actions,
 3   according to the complaint, had been in their managerial capacity . . . [and] ratified by
 4   [their employer] . . . . [I]t is clear that ‘if an agent is motivated in part by a desire to
 5   benefit his principle,’ his conduct is, under California law, privileged.”) (citation
 6   omitted).
 7            52.   Here, Plaintiff’s allegations demonstrate that Talukder’s conduct cannot
 8   give rise to liability. The sum total of allegations raised by Plaintiff against Talukder
 9   include:
10
11                         a.     “ALGER felt discriminated against from her manager
                                  TALUKDER based on her gender. The way he
12                                supervised men and women was different. Women did
13                                not get promotions and were paid less. ALGER worked
                                  there a long time and continued to apply for a promotion
14                                but got passed over by other men. ALGER just wanted to
15                                be treated fairly but because she reported an illegal
                                  conduct, she was being retaliated against.” (Ex. B, FAC,
16                                ¶ 10).
17                         b.     “On October 2, 2020, Alger submitted a written
18                                complaint via email to Dorothy Welch, at 1:09pm: It
                                  stated: “I need to report how my manager, Mohammed
19                                [TALUKDER], is treating women. He supervises men
20                                and women but he treats women differently. He does not
                                  treat them with the same respect and speaks down to
21                                them. Women don’t get the promotions the men do and
22                                they don’t get the same pay. I have worked here a long
                                  time and have applied for promotions but get passed over.
23
                                  I think it is because I’m a woman. I love working for TJ
24                                Maxx but I want to be treated fairly and with the same
                                  respect that the men are shown. Please help me.” (Id. at ¶
25
                                  11).
26
                           c.     “TALUKDER, the general manager, discriminated
27                                against ALGER on the basis of her gender and retaliated
28                                against her.” (Id. at ¶ 7).
                                                    13
                                    DEFENDANTS’ NOTICE OF REMOVAL
     72502426v.5
         Case 8:21-cv-01250 Document 1 Filed 07/23/21 Page 14 of 21 Page ID #:14



 1            53.   These instances involve personnel decisions whereby Talukder, a manager,
 2   needed to make promotional decisions. Plaintiff’s allegations make clear that the conduct
 3   that allegedly caused her harm occurred within the course and scope of her employment.
 4   Thus, Talukder’s alleged actions are protected by the managerial privilege. Further,
 5   Plaintiff has only added one cause of action, gender harassment, to her First Amended
 6   Complaint. Yet there are no new facts pled that show how Talukder treated her
 7   differently on the basis of gender, beyond the allegations cited above at ¶¶ 10, 11 and 7.
 8                  3.    Talukder Is A Sham Defendant Because The Lack Of Severe Or
                          Pervasive Conduct Precludes Personal Liability On Her
 9                        Workplace Harassment Claim
10            54.   The conduct attributed to Talukder by Plaintiff cannot support a claim for
11   harassment. None of the conduct alleged by Plaintiff is severe or pervasive enough, as a
12   matter of law, to constitute unlawful harassment.
13            55.   Plaintiff must prove she was subjected to harassing conduct because of her
14   gender that was sufficiently severe or pervasive so as to alter the conditions of her
15   employment. Fisher v. San Pedro Peninsula Hospital, 214 Cal. App. 3d 590, 608
16   (1989). The gravamen of a harassment claim is that, to be actionable, the conduct at
17   issue is so severe or pervasive as to create an abusive working environment. Meritor
18   Savings Bank v. Vinson, 477 U.S. 57, 67 (1986). “In determining what constitutes
19   ‘sufficiently pervasive’ harassment, the courts have held acts of harassment cannot be
20   occasional, isolated, sporadic, or trivial, rather the plaintiff must show a concerted
21   pattern of harassment of a repeated, routine or a generalized nature.” Mokler v. County
22   of Orange, 157 Cal. App. 4th 121, 142 (2007).
23            56.   Talukder’s conduct cannot be considered severe because there was no
24   physical threat or harm. See Hughes v. Pair, 46 Cal. 4th 1035, 1049 (2009) (summary
25   judgment affirmed for the employer; “employment law acknowledges that an isolated
26   incident of harassing conduct may qualify as ‘severe’ when it consists of a physical
27   assault or threat thereof”); Lyle v. Warner Bros. Television Prods., 38 Cal. 4th 264, 284
28   (2006) (same).
                                                  14
                                   DEFENDANTS’ NOTICE OF REMOVAL
     72502426v.5
         Case 8:21-cv-01250 Document 1 Filed 07/23/21 Page 15 of 21 Page ID #:15



 1            57.     Further, Talukder’s conduct cannot be considered severe or pervasive
 2   because even repeated instances of verbal abuse, profane language, and threats of job
 3   loss are insufficient. See e.g., Hughes, 46 Cal. 4th at 1049 (summary judgment affirmed
 4   for the employer; a supervisory employee threatened plaintiff’s job and plaintiff was
 5   told “I’ll get you on your knees eventually. I’m going to fuck you one way or another;”
 6   “Most reasonably construed, defendant’s comment was a threat … of financial
 7   retaliation”).
 8            58.     Plaintiff’s cause of action is a textbook example of what harassment is not.
 9   The conduct Plaintiff claims to be “harassment” is too trivial to be actionable. See, e.g.,
10   Reno v. Baird, 18 Cal. 4th 640, 646-47 (1998); Hardin v. Wal-Mart Stores, Inc., No.
11   CIV-F-08-0617 AWI, 2012 WL 691707 at * 18 (E.D. Cal., Mar. 2, 2012) (“Personnel
12   management actions commonly necessary to carry out the duties of business and
13   personnel management, and thus outside the purview of harassment, include ‘hiring and
14   firing, job or project assignments, office or work station assignments, promotion or
15   demotion, performance evaluations, the provision of support, the assignment or
16   nonassignment of supervisory functions’ and decisions regarding meetings.”).
17            59.     Plaintiff’s allegations of personnel management decisions, such as
18   promoting other employees, hardly meets the necessary standard. As such, what
19   Plaintiff claims to be harassment falls short of being adequately “severe or pervasive.”
20            E.      Doe Defendants May Be Disregarded
21            60.     Pursuant to 28 U.S.C. Section 1441(a), the residence of fictitious and
22   unknown defendants should be disregarded for purposes of establishing removal
23   jurisdiction under 28 U.S.C. section 1332. Fristoe v. Reynolds Metals, Co., 615 F.2d
24   1209, 1213 (9th Cir. 1980) (unnamed defendants are not required to join in a removal
25   petition). Thus, the existence of Doe defendants, 3-50, does not deprive this Court of
26   jurisdiction.
27
28
                                                    15
                                     DEFENDANTS’ NOTICE OF REMOVAL
     72502426v.5
         Case 8:21-cv-01250 Document 1 Filed 07/23/21 Page 16 of 21 Page ID #:16



 1   IV.      AMOUNT IN CONTROVERSY
 2            61.   While Defendants deny any liability as to Plaintiff’s claims, the amount in
 3   controversy requirement is satisfied because “it is more likely than not” that the amount
 4   exceeds the jurisdictional minimum of $75,000. See Sanchez v. Monumental Life Ins.,
 5   102 F.3d 398, 403-04 (9th Cir. 1996) (“[T]he defendant must provide evidence
 6   establishing that it is ‘more likely than not’ that the amount in controversy exceeds [the
 7   threshold] amount.”) (internal quotations and citations omitted).
 8            62.   As explained by the Ninth Circuit, “the amount-in-controversy inquiry in
 9   the removal context is not confined to the face of the complaint.” Valdez v. Allstate Ins.
10   Co., 372 F.3d 1115, 1117 (9th Cir. 2004) (finding that the Court may consider facts
11   presented in the removal petition). When the amount in controversy is not apparent
12   from the face of the complaint, a defendant may state underlying facts supporting its
13   assertion that the amount in controversy exceeds the jurisdictional threshold. Gaus v.
14   Miles, Inc., 980 F.2d 564, 566-67 (9th Cir. 1992).
15            63.   In determining the amount in controversy, the Court must consider the
16   aggregate of general damages, special damages, punitive damages, and attorneys’ fees.
17   Galt G/S v. JSS Scandinavia, 142 F. 3d 1150, 1156 (9th Cir. 1998) (claims for statutory
18   attorneys’ fees to be included in amount in controversy, regardless of whether such an
19   award is discretionary or mandatory); Davenport v. Mut. Benefit Health & Accident
20   Ass’n, 325 F.2d 785, 787 (9th Cir. 1963) (punitive damages must be taken into account
21   where recoverable under state law); Conrad Assocs. v. Hartford Accident & Indem. Co.,
22   994 F. Supp. 1196, 1198 (N.D. Cal. 1998) (“amount in controversy” includes claims for
23   general and special damages, including attorneys’ fees and punitive damages).
24            64.   Here, considered together, the general and special damages sought by
25   Plaintiff, along with the attorneys’ fees that might be awarded if Plaintiff prevails,
26   establish by a preponderance of the evidence that the amount in controversy exceeds
27   $75,000, exclusive of interest and costs, as required by 28 U.S.C. § 1332(a).
28
                                                  16
                                   DEFENDANTS’ NOTICE OF REMOVAL
     72502426v.5
         Case 8:21-cv-01250 Document 1 Filed 07/23/21 Page 17 of 21 Page ID #:17



 1            A.    Plaintiff’s FAC Establishes That The Amount In Controversy Is At
                    Least $500,000
 2
              65.   When a defendant seeks removal on diversity grounds, “the sum demanded
 3
     in good faith [by the plaintiff] in the initial pleading shall be deemed to be the amount in
 4
     controversy.” 28 U.S.C. § 1446(c)(2); see Sanchez v. Monumental Life Ins. Co., 102
 5
     F.3d 398, 402 (9th Cir. 1996) (“[T]he sum claimed by the plaintiff controls,” unless it
 6
     appears “that the claim is really for less than the jurisdictional amount.”) (quoting St.
 7
     Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288-89 (1938)).
 8
              66.   In Plaintiff’s initial pleading, Plaintiff alleges that she has suffered “other
 9
     consequential damages, including damages for shame, humiliation, mental anguish and
10
     emotional distress in the amount of at least $500,000.00 caused by the Defendant’s
11
     conduct.” (See Ex. B FAC, ¶¶ 28(c), 41(c), 47(c), 54(c), 61(c)).
12
              67.   Accordingly, Plaintiff’s demand for an amount of damages of no less than
13
     $500,000 should be deemed the amount in controversy, which satisfies and exceeds the
14
     jurisdictional threshold.
15
              B.    Plaintiff’s Claims Otherwise Exceed 75,000
16
              68.   The amount in controversy requirement is satisfied because “it is more
17
     likely than not” that it exceeds the jurisdictional minimum based on the allegations in
18
     Plaintiff’s Complaint. See Sanchez, 102 F.3d at 404 (“the defendant must provide
19
     evidence establishing that it is ‘more likely than not’ that the amount in controversy
20
     exceeds [the threshold] amount”) (internal citation omitted).
21
              69.   In the Complaint, Plaintiff alleges five causes of action against Defendants
22
     for: (1) “Gender Discrimination (FEHA)”; (2) “Gender Harassment (FEHA)”;
23
     (3)“Failure to Take all Reasonable Steps to Prevent Discrimination”; (4) “Retaliation
24
     [Gov’t Code 12940(h)]”; (5) “Retaliation [Labor Code §1102.5].”
25
              70.   Plaintiff claims general and special damages, including, but not limited to,
26
     interest, attorney’s fees, penalties, costs, expenses, wages, monetary compensation for
27
     gender discrimination, punitive damages as the FEHA cause of action and emotional
28
                                                    17
                                    DEFENDANTS’ NOTICE OF REMOVAL
     72502426v.5
         Case 8:21-cv-01250 Document 1 Filed 07/23/21 Page 18 of 21 Page ID #:18



 1   damages. (See Ex. B, FAC, ¶¶ 4, 28, 29, 30, 41, 42, 43, 44, 47, 48, 49, 54, 55, 56, 61;
 2   Prayer for Relief, at ¶¶ 1-6).
 3            71.   Plaintiff is a current employee of Defendants, with an average rate of
 4   $17.49 per hour (annualized at about $36, 379.2). (See Ex. B, FAC, ¶¶ 2, 4; Koch Decl.
 5   ¶ 5.) Plaintiff specifically alleges her damages include “loss of salary and other valuable
 6   employment benefits. (See id., ¶¶ 28(a), 41(a), 47(a), 54(a), 61(a)).
 7            72.   Courts routinely find removal appropriate in employment discrimination
 8   and retaliation cases, even when the alleged lost wages do not exceed the jurisdictional
 9   amount at the time of removal, because of the possibility of substantial punitive
10   damages, emotional distress and attorneys’ fee awards. See, Melendez v. HMS Host
11   Family Restaurants, Inc., No. CV 11-3842 ODW CWX, 2011 WL 3760058, at *2-3
12   (C.D. Cal. 2011) (removal appropriate where lost wages totaled $47,424); Vasquez v.
13   Arvato Digital Servs., LLC, No. CV 11-02836 RSWL, 2011 WL 2560261, at *3, 5 (C.D.
14   Cal. 2011) (same when lost wages estimated to be $25,171 at time of removal);
15   Chambers v. Penske Truck Leasing Corp., No. 1:11-CV-00381 LJO, 2011 WL
16   1459155, at *3 (E.D. Cal. 2011) (same when lost wages estimated to be $10,470 at time
17   of removal); Simmons, supra, 209 F. Supp. 2d at 1031-35 (same where lost wages
18   totaled $25,600 at time of removal).
19            C.    Emotional Distress Damages
20            73.   Plaintiff claims damages for emotional distress in the amount of $500,000.
21   (See Ex. B, FAC, ¶¶ 28(c), 41(c), 47(c), 54(c), 61(c)). A review of jury verdicts in
22   California demonstrates that emotional distress awards in discrimination cases
23   commonly exceed $75,000. See Silverman v. Stuart F. Cooper Inc., 2013 WL 5820140
24   (Los Angeles Sup. Ct.) (jury awarded $157,001 for emotional distress damages in
25   discrimination case); Vasquez v. Los Angeles Cnty. Metro. Transp. Auth., 2013 WL
26   7852947 (Los Angeles Sup. Ct.) (award of $1,250,000 for pain and suffering to
27   employee in discrimination action); Aboulafia v. GACN Inc., 2013 WL 8115991 (Los
28   Angeles Sup. Ct.) (pain and suffering award of $250,000, $250,000, $250,000, and
                                                   18
                                      DEFENDANTS’ NOTICE OF REMOVAL
     72502426v.5
         Case 8:21-cv-01250 Document 1 Filed 07/23/21 Page 19 of 21 Page ID #:19



 1   $250,267 to four employees in discrimination action); Ward v. Cadbury Schweppes
 2   Bottling Grp., 2011 WL 7447633 (C.D. Cal) (jury award $5,600,000 in non-economic
 3   damages in discrimination and retaliation case); Welch v. Ivy Hill Corp., 2011 WL
 4   3293268 (Los Angeles Sup. Ct.) (award of $1,270,000 in pain and suffering to
 5   employee in a discrimination action); Leimandt v. Mega RV Corp., 2011 WL 2912831
 6   (Orange County Sup. Ct.) (jury awarded $385,000 in pain and suffering to employee in
 7   a discrimination case); Peacock v. Quest Diagnostics, 2010 WL 6806990 (C.D. Cal.)
 8   (jury award of $150,000 in non-economic loss to employee in action for discrimination
 9   action).
10            74.   Plaintiff’s allegations of emotional distress are similar to the issues raised
11   in these cases. Defendants have attached these verdicts as Exhibit E to the concurrently
12   filed Declaration of Jonathan L. Brophy for the Court’s review.
13            D.    Attorney’s Fees and Costs
14            75.   Plaintiff claims that she is entitled to attorneys’ fees and costs. . (See Ex. B,
15   FAC, ¶¶ 4, 29, 42, 48, 55, 61(d); Prayer for Relief, at ¶4 ). Attorneys’ fees are properly
16   considered in calculating the amount in controversy for purposes of removal on grounds
17   of diversity jurisdiction. Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1156 (9th Cir.
18   1998) (claims for statutory attorneys’ fees to be included in amount in controversy,
19   regardless of whether such an award is discretionary or mandatory).
20            76.   Courts have also awarded far in excess of $75,000.00 in attorneys’ fees in
21   cases involving employment-related claims. See, e.g., Crawford v. DIRECTV, Inc.,
22   2010 WL 5383296 (Los Angeles County Sup. Ct.) (approving attorneys’ fee award of
23   $159,762.50); Davis v. Robert Bosch Tool Corp., 2007 WL 2014301, *9 (Cal. Ct. App.
24   2d Dist. July 13, 2007) (individual plaintiff sought $1.6 million in fees); Denenberg v.
25   Cal. Dep’t of Transp., 2006 WL 5305734 (San Diego County Sup. Ct.) (attorneys’ fees
26   award of $490,000 for claims). Defendants have attached these verdicts as Exhibit F to
27   the concurrently filed Declaration of Jonathan L. Brophy for the Court’s review.
28
                                                    19
                                    DEFENDANTS’ NOTICE OF REMOVAL
     72502426v.5
          Case 8:21-cv-01250 Document 1 Filed 07/23/21 Page 20 of 21 Page ID #:20



 1            77.   Defendants anticipate depositions being taken in this case, and that
 2   ultimately, Defendants will file a Motion for Summary Judgment. Based on defense
 3   counsel’s experience, attorneys’ fees in employment discrimination and wrongful
 4   termination cases often exceed $75,000. In this regard, it is more likely than not that the
 5   fees will exceed $75,000.00 through discovery and a summary judgment hearing, and
 6   the fees would certainly exceed $75,000.00 if the case proceeds to trial. (Brophy Decl.,
 7   ¶ 5.)
 8            E.    Punitive Damages
 9            78.   Finally, the Court must also consider Plaintiff’s request for punitive
10   damages in determining the amount in controversy. Davenport v. Mutual Benefit
11   Health and Accident Ass’n, 325 F.2d 785, 787 (9th Cir. 1963) (punitive damages must
12   be taken into account where recoverable under state law). (See Ex. B, FAC, ¶¶ 4, 30, 43,
13   49, 56, Prayer for Relief, ¶ 5.)
14            79.   Courts have affirmed jury verdicts exceeding $1 million in punitive
15   damages in alleged retaliation cases. See, e.g., Roby v. McKesson Corp., 47 Cal. 4th
16   686 (2009).
17            80.   Based upon the allegations contained in the Complaint, Defendants are
18   informed and believe that Plaintiff seeks damages within the jurisdictional authority of
19   this Court.
20            81.   Because diversity of citizenship exists between Plaintiff and Defendants,
21   and the matter in controversy between the parties is in excess of $75,000.00, this Court
22   has original jurisdiction of the action pursuant to 28 U.S.C. section 1332(a)(1).
23   V.       VENUE
24            82.   Venue lies in the Central District of California pursuant to 28 U.S.C. §
25   1441(a), 1446 (a), and 84(c). This action originally was brought in the Superior Court
26   of California, County of Orange, which is located within the Central District of the State
27   of California. (See Ex. A-B.)
28
                                                   20
                                    DEFENDANTS’ NOTICE OF REMOVAL
     72502426v.5
         Case 8:21-cv-01250 Document 1 Filed 07/23/21 Page 21 of 21 Page ID #:21



 1   VI.      NOTICE OF REMOVAL
 2            83.   Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice
 3   of Removal will be given promptly to Plaintiff and, together with a copy of the Notice
 4   of Removal, will be filed with the Clerk of the Superior Court of the State of California,
 5   County of Orange.
 6            84.   This Notice of Removal will be served on counsel for Plaintiff. A copy of
 7   the Proof of Service regarding the Notice of Removal will be filed shortly after these
 8   papers are filed and served.
 9            85.   In compliance with 28 U.S.C. section 1446(a), true and correct copies of all
10   process, pleadings, and orders filed and/or served in this action are attached as Exhibits
11   A through C to this Notice of Removal.
12   VII. RESERVATION OF RIGHTS
13            86.   By filing this Notice of Removal, Defendants do not concede nor waive
14   any defense to this action.
15   VIII. PRAYER FOR REMOVAL
16            87.   WHEREFORE, Defendants pray that this civil action be removed from the
17   Superior Court of the State of California, County of Orange, to the United States
18   District Court for the Central District of California.
19   DATED: July 23, 2021                              Respectfully submitted,
20                                                     SEYFARTH SHAW LLP
21
22                                                     By: /s/ Michelle Zakarian
                                                          Jonathan L. Brophy
23                                                        Michelle Zakarian
                                                          Attorneys for Defendants
24                                                        The TJX Companies, Inc., Marshalls Of
                                                            CA, LLC, and Muhammad Talukder
25
26
27
28
                                                  21
                                    DEFENDANTS’ NOTICE OF REMOVAL
     72502426v.5
